DETAILED ACTION
This action is in response to the remarks filed 09/02/2020 in which claims 1,-2, 5, and 7-10 amended; and 1-10 are still pending.
Examiner notes the obtaining is considered a receiving process under broadest reasonable interpretation in view of applicant specification (See MPEP 2111.01).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/06/2020 have been fully considered.

Applicant’s arguments regarding the rejection of claims under 35 USC § 112(b), see pgs. 9-13 have been fully considered and the examiner’s response to the applicant’s arguments are below:


First, the examiner clarifies their position in that one of ordinary skill would not understand how to identify conflicts among items determined to be a match. If we note that a match is determined as having matched component than it is unclear what is the standard for ascertaining the conflict for identified matches. The claims are unclear how a match and conflict can co-exist, see full rejection under 35 USC 112-b below.
Relative terminology includes subjective language per MPEP 2170.05(b) which list the categories that may deemed indefinite under 35 USC 112(b). The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification. For this case the applicant claim language discussed below does not enable one of one of ordinary skill in the art would understand what is claimed, in light of the specification, as the claim language recites subjective terms.
The courts have determined that the claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear 
Applicant’s arguments see pgs. 14-16, with respect to the 35 USC § 103 rejections of claims 1-10 have been fully considered. Applicant’s arguments with respect to claims 1-10 have been considered.
The applicant has argued that the cited references Rose (US Pat. Pub. No. 2008/0260257) in view of Alkan et al. (NPL: “Constrained Alignments of a Pair of Graphs”, hereinafter ‘Al’) fail to disclose the use of unconstrained binary optimization problems comprising maximum independent set problem relaxation as recited by applicant’s claim amendments because the secondary teaches the use of maximum independent sets has nothing to do with binary optimization problems and allow for alternative sets having different characteristics not limited to unconstrained binary optimization problems.
The examiner notes that MPEP 2111 provides the rules for claim language interpretations. This section of the MPEP discloses that claims must be given the broadest reasonable interpretation in light of the applicant’s specification.
The examiner notes that for the amended claim language, the applicant’s specification is silent regarding the use of unconstrained binary optimization problems and instead refers to the use of constraints for solving optimization, see full rejection 35 USC § 112(a) New matter below. The examiner interprets the recitation in the Rose and AL reference as within the scope of applicant’s amended claim limitations.  Specifically Rose teaches solving binary optimization problems using Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs, in 0055-0058 and does not disclose the use of the MIS process using a relaxation process. Al teaches the use of the MIS using a relaxation process as the claimed MIS relaxation, in pg. 9. One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to enable maximum independent set problem that are polynomial-time solvable for graph alignment problems in biological network studies, (Al, Abstract); 
	The examiner also notes that the applicant appears to arguing claims not required by the applicant claim language as the process for solving the binary optimization problem is performed on the corresponding conflict graphs which are determined based on recited conditions which are considered part of a constraint optimization problem, the claims do not clarify how the unconstrained binary optimization problems are unconstrained when operating using the recited conditions for identifying the conflict and similarity of the graphs. The specification is also silent regarding how one of ordinary skill in the art would understand the intended scope of the applicant’s claimed invention, see full rejection under 35 USC § 112(b). 

Claim Rejections - 35 USC § 112(a): Description requirement and new matter situation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Regarding claim 1, the claim recites the limitations “input graphs, a match being found when at least one label is identified on a corresponding node in both labelled input graphs, and at least one condition of conflict for identifying conflicts between the matches;” (emphasis added) recites matter that is described in the original disclosure and is considered new matter. Specifically, the applicant’s specification filed 12/19/2014 is silent regarding the standard for determine a match as claimed and the process for identifying conditions of conflicts for the recited identified matches. While the claims refer to a boarder processes for determining matches based on labelled node pairs The applicant’s specification discloses a specific example for identifying matching atoms and bond types in a chemical graph, in 00099-0001000: “For instance, in case of a chemical graph problem, a graph representing a molecule is given, atoms are represented by nodes and bonds between atoms are represented by edges in the graph. Special characteristics of atoms and bonds such as atom type or bond type are encoded in the labels of their node and edge respectively. … For instance, in the chemical graph problem, similarities arise if atoms types match and bonds types match. Otherwise, a conflict arises.”
Regarding independent claims 5 and 8, the claims recite similar subject matter to claim 1 limitations analyzed above and are rejected under the same rationale.

Regarding claim 1, the claim recites the limitations “generating, using the digital computer, at least one unconstrained binary optimization problem; wherein the at least one unconstrained binary optimization problem derives from the corresponding conflict graph, and further wherein the at least one unconstrained binary optimization problem comprises a maximum independent set problem relaxation;.. .solving the at least one unconstrained binary optimization problem using the binary one unconstrained binary optimization problem” (emphasis added)  that recites matter that is described in the original disclosure and is considered new matter. Specifically, the applicant’s specification filed 12/19/2014 is silent regarding unconstrained binary problems and instead discloses constrained problems in paragraphs 00045-00046: The term "optimization problem" and like terms mean finding a minimum of an "objective function"… under the constraint … called the "feasible" region. The feasible region can for instance be determined by a … family of equality constraints,…
There appears to be no recitation disclosed in the applicant’s specification regarding the set of binary problems including unconstrained problems as recited in the amended claim limitation, thus the limitations are consider new matter.

Regarding independent claims 5, 8, and 10, the claims recite similar subject matter to claim 1 limitations analyzed above and are rejected under the same rationale.

Regarding claims 2-4  and 7 which depend on claim 1, claim 6 which depends on claim 5, and claim 9 with depends on claim 8, the claims do not resolve the deficiencies noted above and are therefore appropriately rejected.
Regarding claim 2, the claim recites the limitation “pair of labelled input graphs” where the specification fails to disclose the claimed subject matter. Specifically, the applicant’s specification is silent regarding the claimed phrase, thus the claimed element is consider new matter.
Regarding claim 4 which depends on claim 2, the claim fails to resolve the deficiency noted in claim 2 above and is therefore appropriately rejected. 

one unconstrained binary optimization problem comprises at least one polynomial in binary variables” that recites matter that is described in the original disclosure and is considered new matter. Specifically, the applicant’s specification filed 12/19/2014 is silent regarding unconstrained binary problems and instead discloses constrained problems in paragraphs 00045-00046: The term "optimization problem" and like terms mean finding a minimum of an "objective function"… under the constraint … called the "feasible" region. The feasible region can for instance be determined by a … family of equality constraints,…
There appears to be no recitation disclosed in the applicant’s specification regarding the set of binary problems including unconstrained problems as recited in the amended claim limitation, thus the limitations are consider new matter.


Claim Rejections - 35 USC § 112-indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding claims 1, 5, 8, and 10  the claims recites the limitation “at least one condition of conflict for identifying conflicts between the matches” that renders the claim indefinite. Specifically, the claim is directed to identifying matches using a condition of similarity and a condition of conflict at least one condition of similarity for identifying matches between nodes of a pair of labelled input graphs, a match being found when at least one label is identified on a corresponding node in both labelled input graphs,” than how are these similar nodes identified as matches determined to be in conflict using and how would one determine a condition for identifying conflicts among identified similar graphs. This limitations renders the claim indefinite.

Regarding claims 1, 5, 8, and 10  the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are captured by the limitation  “a conflict graph representative of the graph comparison problem and the corresponding the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective input graphs;” where the steps for generating the conflict graph through application of the condition of conflict and condition of similarity between respective input graphs are not disclosed by applicant specification or claims. Especially the claim requires identifying conflicts between matches as recited in the limitation “at least one condition of conflict for identifying conflicts between the matches;” there is no recitation in the claim or specification for how conflicts are identified between matches using at least one condition of conflict. 

Regarding claim 1, the claim recites limitations “wherein a degree of a polynomial representative of the at least one unconstrained binary optimization problem is less than or equal to a degree of capability of the binary optimizer”  (emphasis added) that renders the claim indefinite. The claim is rendered indefinite because the applicant appears to define the binary optimizer as a processing 
Regarding independent claims 5, 8, and 10, the claims recite similar subject matter to claim 1 limitations analyzed above and are rejected under the same rationale.
Regarding claims 2-4  and 7 which depend on claim 1, claim 6 which depends on claim 5, and claim 9 with depends on claim 8, the claims do not resolve the deficiencies noted above and are therefore appropriately rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 7, 8-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US Pat. Pub. No. 2008/0260257) in view of Alkan et al. (NPL: “Constrained Alignments of a Pair of Graphs”, hereinafter ‘Al’).  

Regarding independent claim 1 limitations, Rose teaches a method for solving a graph comparison problem among two or more input graphs using a binary optimizer, the method comprising:
obtaining, in a digital computer, a graph comparison problem, wherein the graph comparison problem comprises two or more labelled input graphs to be compared, (using embedded graphs, in 0027-0028: Graphs are an effective way of representing relationships among entities, and are commonly used in areas such as economics, mathematics, natural sciences and social sciences.; and obtaining graphs from databases, in 0057: … Method 100 is a novel combination of three acts: generating graph representations of images 101 and 102 ( e.g., electronic data or information representing visual images), pattern matching using association graphs 103 103, and solving a problem 104 using a system including a quantum processor… In act 101, graph representations of some or all of the images ("database images") in a database of images ("databasegraphs") are established [claimed graphs of two or more ]. This may be done, for example, using a conventional ( digital) processor [claimed digital computer]… In act 103, the query graph is compared to the database graphs and, for each comparison [claimed obtaining graph comparison problem in claimed digital computer system having a digital computer processor] ….; and the use of labelled graph representations of the database data, in 0034: Elastic Bunch Graph Matching (EBGM) is a system for recognizing a single human face in a database of many unique facial images. Specifically, EBGM is a process by which an image of a human face is analyzed and a labeled graph representation is generated. The labeled graph repre­sentation is comprised of nodes and edges and is called an image graph…)
at least one condition of similarity for identifying matches between nodes of a pair of labelled input graphs, a match being found when at least one label is identified on a corresponding node in both labelled input graphs, and at least one condition of conflict for identifying … between the matches; ( setting claimed conditions using the quadratic binary optimization and quantum algorithm, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs, in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS") and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image...)
generating, using the digital computer, a conflict graph representative of the graph comparison problem and the corresponding labelled input graphs, the conflict graph being generated by applying the at least one condition of … and the at least one condition of similarity between the respective labelled input graphs;  (Rose teaches generating an association graphs as a conflict graph representation based on claimed conditions, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs, in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS") and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph [comprising claimed labelled graphs and labelled query graph]. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image....)
generating, using the digital computer, at least one unconstrained binary optimization problem; wherein the at least one unconstrained binary optimization problem derives from the corresponding conflict graph, and further wherein the at least one unconstrained binary optimization problem comprises a maximum independent set problem …; (Rose teaches generating the binary optimization as an image matching problem cast as a binary optimization using the corresponding matching patterns using the association graphs, as the corresponding conflict graph, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form [claimed generated one unconstrained binary optimization problem]:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated [claimed corresponding conflict graph]; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs [claimed maximum independent set problem], in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS")  and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image...)
providing the generated at least one unconstrained binary optimization problem to a binary optimizer in an analog computer, wherein the binary optimizer is configured to implement or simulate an annealing process; solving the at least one unconstrained binary optimization problem using the binary optimizer to generate binary solutions; (Rose teaches solving the binary optimization problem to generate binary solution associated with 0 and 1 using the quantum processor and the quantum adiabatic algorithm, that is considered the binary optimizer, in 0056: ... In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form [claimed generated one unconstrained binary optimization problem]:   
    PNG
    media_image1.png
    87
    595
    media_image1.png
    Greyscale
  The binary optimization variables x,, x1 determine how fea­tures in one image map to features in another image. The coefficients QiJ are chosen so that minimization of the result­ant objective function maximizes both feature similarity and geometric consistency. Equation (1) may be solved using a quantum computing algorithm, such as a quantum adiabatic algorithm.)
the digital computer receiving the generated binary solutions from the binary optimizer; (Rose teaches digital computer receiving solutions transmitting results the query including the binary solutions from the quantum processor to the classical digital processor, in [0067]: Throughout this specification and the appended claims, reference is made to communication between a clas­sical processor and a quantum processor. For instance, asso­ciation graphs may be generated using a classical processor as in act 103 of method 100, and a quantum processor may then be used to analyze the association graphs as in act 104 of method 100...)
the digital computer providing an indication of a maximum common subgraph in the two or more input graphs using the generated binary solutions;  (Rose teaches the using the relational database as part of the digital computer system for providing information based on the business, government, or individual data processing problem context, as the indicated information of the generated graphical solutions of the quantum processors of a maximum clique of the association graph associated with the input query and database graphs as the two or more input graphs in [0032]-[0033]: …In this technique, the entries in the database are used to generate database graphs, and each data­base graph is combined with the query graph to produce a set of association graphs. An association graph can then be used to evaluate the relation between the query graph and the corresponding database graph…. Elastic Bunch Graph Matching (EBGM) is a system for recognizing a single human face in a database of many unique facial images. Specifically, EBGM is a process by which an image of a human face is analyzed and a labeled graph representation is generated. The labeled graph repre­sentation is comprised of nodes and edges and is called an image graph…, such as for identifying objects in an image recognition problem, in [0040]-[0041]: At least one embodiment may be summarized as a computer-implemented method of comparing two objects, including comparing a graph representation of at least a por­tion of a first object to a graph representation of at least a portion of a second object, wherein the comparison includes generating an association graph;… The method may further include the first object and the second object both being images. Determining at least one characteristic of the association graph may include determin­ing a maximum independent set of the association graph [claimed provided indication of a maximum common subgraph in two or more input image graphs]... and in 0058: … The MIS of a graph is the largest subset of nodes that are all connected by edges. A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image…)
and wherein a degree of a polynomial representative of the at least one unconstrained binary optimization problem is less than or equal to a degree of capability of the binary optimizer. (Rose teaches that use of quantum adiabatic algorithms, that is part of the quantum processor binary optimizer used to represent claimed information, in 0023-0024: The evolution process in adiabatic quantum com­puting may sometimes be referred to as annealing. The rate that s changes, sometimes referred to as an evolution or annealing schedule, is normally constant and slow enough that the system is always in the instantaneous ground state of the evolution… Thus, those of skill in the art will appreciate that quantum annealing meth­ods may generally be implemented on an adiabatic quantum computer, and vice versa. Throughout this specification, the term "adiabatic quantum computer" is used to describe a computing system that is designed to perform adiabatic quan­tum computations and/or quantum annealing; and in 0054: The present systems, methods, and apparatus describe techniques for implementing a quantum processor to perform automatic image recognition in a database of images. In order to do this, an image matching problem is mapped to a form that may be processed by a quantum processor. .. Also for example, the image may take the form of a math­ematical representation, for example one or more polynomial expressions (e.g., B-Spline polynomials)…; where the binary optimizer is used in implementing optimization algorithm to solving the optimization problem, in 0067-0069: … In act 253, the quantum processor is used to satisfy the query. Satisfying a query may include a variety of processes, including but not limited to determining at least one feature (such as an MIS or MC) of an association graph. The quantum processor man­ages the query until the query is satisfied. In act 254, the result of satisfying the query is returned to the classical processor. This may include transmitting a result to the query from the quantum processor to a classical processor. In accordance with the present systems, methods and apparatus, algorithms of adiabatic quantum computation and/or quantum annealing may be implemented in a heuristic fashion, wherein the requirement for global optimality in the solution is dropped...)
While Rose teaches the graph problem is solved as a binary optimization problem as solved as a maximum independent set (MIS) process for determining the matching conditions for identifying matches as associations in the graph attributes but these not expressly disclose that the method is used to identify and apply conflict conditions among a set of associated graphs (e.g. matched graphs). 

…at least one condition of conflict for identifying conflicts between the matches… and the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective … input graphs;
… a maximum independent set problem relaxation;
However, Al does teach claim limitation 1:
…at least one condition of conflict for identifying conflicts between the matches… and the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective … input graphs; (finding conflicts is a set of matches that can not co-exist, in pgs. 2-3 Sec. 2: the c4s contain at least one pair of S edges which cannot coexist in a matching of S. For a given ≺G1, G2, S> instance, we construct a conﬂict graph, C, as follows [claimed at least one condition of conflict for identifying conflicts between the matches of S]: For each c4 create a vertex in C and for each pair of conﬂicting c4s create an edge between their respective vertices in C [claimed corresponding conflict graphs]. Let CU denote the graph underlying the conﬂict graph, that is the union of G1, G2, and S, excluding all the vertices and edges that are not part of any c4s in the conﬂict graph…With this construction of the conﬂict graph, the constrained alignment prob-lem obviously reduces to the maximum independent set problem [claimed applied conditions including the conflict and similarity between input graphs]. Let M be and independent set of the conﬂict graph C. The set of S edges included in the c4s corresponding to the vertices in M constitute an optimum solution of the con-strained alignment instance ≺G1, G2, S>, that is a legal alignment with the max-imum number of conserved edges, if and only if M is a maximum independent set of C...)
… a maximum independent set problem relaxation; (Al teaches the use of the structural relaxation model of cliques by relaxing the structural constraints, in Abstract: Relaxing the constraint on m1, with further structural properties we provide several additional approximation algorithms for the problem…  that is the relaxation parameter for a maximum independent set problem for finding cliques, in pg. 9: 1st ¶: we present our results regarding the existence of cliques as subgraphs of conflict graphs for any m1…and in pg. 9: last ¶ -pg. 10: 1st partial ¶: Note that Km21 is possible in a conflict graph C for any positive integer m1 and Case-1 of the above proof actually provides a construction method; see Figure 3. One of the classical approximation results for the maximum independent set problem based on Ramsey theory is due by Boppana … shown that for a given undirected graph with n vertices and m edges, an independent set I and a clique C can be found in time O(n+m),…)
Additionally, Al teaches solving  maximum independent sets of a conflict graph based maximum independent set problem constructed using constraints alignment for constructing conflict graphs, in pg. 2- 11: Sec. 2. 
The Rose and Al references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using graph models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for apply conflict conditions in matching sets and using relaxation models by relaxing structural constraints in clique a maximum independent set problem as a disclosed by Al with the method of solving optimizations problems using quantum processor as disclosed by Rose.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to enable maximum independent set problem that are polynomial-time solvable for graph 

Regarding claim 2, the rejection of claim 1 is incorporated and Rose in combination with Al further teaches the method of claim 1:
further comprising iteratively executing in the digital computer a classifier with the indication of a maximum common subgraph of at least one pair of labelled input graphs to determine a maximum classification score and the digital computer providing an indication of the maximum classification … (Rose teaches using a specified number of iterations to by the digital computer for executing a classifier for image recognition  using the quantum processor to initialize the solution process and exiting the commutation to a specified degree of accuracy including processing the set of variables mapped to the quantum processor, in [0080]-[0081] for matching images within the image database that is part of the digital computer system, in [0082]-[0083] as part of the query problem executed in the digital computer, in [0057]-[0059].)
Rose does not disclose claim 2 limitation:
…. classification score. 
Al teaches claim 2 limitation:
…. classification score. (Al teaches scores associated with the graph-based mappings, as the classification score, in pg. Sec. 1st ¶: …The informal goal is to a one-to-one mapping between V1; V2 that maximizes the "similarity" of the mapped proteins; usually scored with respect to the aminoacid sequence similarity of the mapped proteins and the conservation of interactions between the pairs of mappings…)


Regarding claim 3, the rejection of claim 1 is incorporated and Rose in combination with Al further teaches the method of claim 1:
wherein the graph comparison problem is obtained from at least one of a user, a computer, a software package, and an agent. (Rose teaches the obtaining a graph comparison problem for an image recognition task with a condition for identifying relationships in the graph as associations as depicted in Fig. 1 & Fig. 4, in using embedded graphs from a computer system, in [0027]-[0028] & [0077]-[0079], using a computer-implemented method [0040] where the query and the comparison constraints are obtained for solving the image recognition problem using a digital processor, in [0060].)

Regarding independent claim 5 limitations, Rose teaches a method for solving a graph comparison problem among two or more input graphs using a binary optimizer, the method comprising:
The claim limitations are similar to those recited in claim 1 limitations and are rejected under the same rationale.

Regarding claim 6, the rejection of claim 5 is incorporated and Rose in combination with Al further teaches the method of claim 5:
further comprising executing in the digital computer a classifier with the indication of a maximum common subgraph to determine a maximum classification score and the digital computer providing an indication of the maximum classification …(Rose teaches using a specified number of iterations to by the digital computer for executing a classifier for image recognition  using the quantum processor to initialize the solution process and exiting the commutation to a specified degree of accuracy including processing the set of variables mapped to the quantum processor, in [0080]-[0081] for matching images within the image database that is part of the digital computer system, in [0082]-[0083] as part of the query problem executed in the digital computer, in [0057]-[0059].)
Rose does not disclose claim 6 limitation:
…. classification score. 
Al teaches claim 6 limitation:
…. classification score. (Al teaches scores associated with the graph-based mappings, as the classification score, in pg. Sec. 1st ¶: …The informal goal is to a one-to-one mapping between V1; V2 that maximizes the "similarity" of the mapped proteins; usually scored with respect to the aminoacid sequence similarity of the mapped proteins and the conservation of interactions between the pairs of mappings…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rose and Al for the same reasons disclosed above.

Regarding claim 7, the rejection of claim 1 is incorporated and Rose in combination with Al further teaches the method of claim 1:
wherein the at least one unconstrained binary optimization problem comprises at least one polynomial in binary variables. (Rose teaches the optimization problem comprising polynomials in the binary variables, in 0054- 0056: …Also for example, the image may take the form of a math­ematical representation, for example one or more polynomial expressions (e.g., B-Spline polynomials) or vectors. Images may take other forms as well.... In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form [claimed generated one unconstrained binary optimization problem]:... Equation (1) may be solved using a quantum computing algorithm, such as a quantum adiabatic algorithm.) using a set of polynomial as the set of X variables, in 0080:… Similar to method 400 of FIG. 4, the goal of method 500 is to solve a QUBO problem, where the solution represents an MIS ( or, alternatively, an MC) of an association graph. In act 501, an initial approximation of the solution is established using, for example, a classical heuristic solver… The initial approximation of the solu­tion is used as the starting point of a local search algorithm. The initial approximation of the solution includes a set of variables X0• In act 502, a local search algorithm is initiated by selecting a subset S0 of the set of variables X0• The number of variables in the subset S0 is less than or equal to the number of variables that can be mapped directly to the quantum processor. In act 503, the subset of variables S0 is mapped to the quantum processor as the optimization problem described in equation 3:..)
Regarding independent claim 8 limitations, Rose teaches a digital computer comprising:
a central processing unit; (Rose teaches the use of processor units to generate graph representations and process data, in [0066]-[0067].) 
The claim limitations are similar to does recited in the claim 1 limitations and are rejected under the same rationale. 
The recited components for performing the recited functions are recited in 0067-0068: Throughout this specification and the appended claims, reference is made to communication between a clas­sical processor and a quantum processor. For instance, asso­ciation graphs may be generated using a classical processor as in act 103 of method 100, and a quantum processor may then be used to analyze the association graphs as in act 104 of method 100. FIG. 2B is a flow-diagram that illustrates an embodiment of a method 250 for communicating between a classical processor and a quantum processor… In accordance with the present systems, methods and apparatus, algorithms of adiabatic quantum computation and/or quantum annealing may be implemented in a heuristic fashion, wherein the requirement for global optimality in the solution is dropped. Using such algorithms, a quantum pro­cessor may provide: a) a more accurate solution in the same amount of time as a classical solving system, b) the same degree of accuracy in a shorter period of time than a classical solving system, or c) a more accurate solution in a shorter period of time than a classical solving system.

Regarding claim 9, the rejection of claim 8 is incorporated and Rose in combination with Al further teaches the digital computer of claim 8:
wherein the application further comprises instructions for iteratively executing a classifier with the indication of a maximum common subgraph of at least one pair of input graphs to determine a maximum classification score and instructions for providing an indication of the maximum classification …(Rose teaches using a specified number of iterations to by the digital computer for executing a classifier for image recognition  using the quantum processor to initialize the solution process and exiting the commutation to a specified degree of accuracy including processing the set of variables mapped to the quantum processor, in [0080]-[0081] for matching images within the image database that is part of the digital computer system, in [0082]-[0083] as part of the query problem executed in the digital computer, in [0057]-[0059].)

…. classification score. 
Al teaches claim 9 limitation:
…. classification score. (Al teaches scores associated with the graph-based mappings, as the classification score, in pg. Sec. 1st ¶: …The informal goal is to a one-to-one mapping between V1; V2 that maximizes the "similarity" of the mapped proteins; usually scored with respect to the aminoacid sequence similarity of the mapped proteins and the conservation of interactions between the pairs of mappings…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rose and Al for the same reasons disclosed above.

Regarding independent claim 10 limitations, Rose teaches a non-transitory computer-readable storage medium for storing computer-executable instructions which, when executed, cause a digital computer to perform a method for solving a graph comparison problem in two or more input graphs using a binary optimizer, the method comprising
obtaining, in a digital computer, a graph comparison problem, wherein the graph comparison problem comprises two or more input graphs to be compared, (using embedded graphs, in 0027-0028: Graphs are an effective way of representing relationships among entities, and are commonly used in areas such as economics, mathematics, natural sciences and social sciences.; and obtaining graphs from databases, in 0057: … Method 100 is a novel combination of three acts: generating graph representations of images 101 and 102 ( e.g., electronic data or information representing visual images), pattern matching using association graphs 103 103, and solving a problem 104 using a system including a quantum processor… In act 101, graph representations of some or all of the images ("database images") in a database of images ("databasegraphs") are established [claimed graphs of two or more ]. This may be done, for example, using a conventional ( digital) processor [claimed digital computer]… In act 103, the query graph is compared to the database graphs and, for each comparison [claimed obtaining graph comparison problem in claimed digital computer system having a digital computer processor] ….; and the use of labelled graph representations of the database data, in 0034: Elastic Bunch Graph Matching (EBGM) is a system for recognizing a single human face in a database of many unique facial images. Specifically, EBGM is a process by which an image of a human face is analyzed and a labeled graph representation is generated. The labeled graph repre­sentation is comprised of nodes and edges and is called an image graph…)
at least one condition of similarity for identifying matches between nodes of at least one pair of the input graphs, and at least one condition of conflict for identifying … between the matches; ( setting claimed conditions using the quadratic binary optimization and quantum algorithm, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs, in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS") and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image...)
generating, using the digital computer, a conflict graph representative of the graph comparison each problem and the corresponding input graphs the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective pair of graphs; (Rose teaches generating an association graphs as a conflict graph representation based on claimed conditions, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs, in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS") and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph [comprising claimed input graphs]. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image....)
generating, using the digital computer, at least one unconstrained binary optimization problem; wherein the at least one unconstrained binary optimization problem derives from the corresponding conflict graph, and further wherein the at least one unconstrained binary optimization problem comprises a maximum independent set problem …; (Rose teaches generating the binary optimization as an image matching problem cast as a binary optimization using the corresponding matching patterns using the association graphs, as the corresponding conflict graph, in 0055-0057: Image matching in its simplest form attempts to find pairs of image features from two images that correspond to the same physical structure… In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form [claimed generated one unconstrained binary optimization problem]:… This may be done, for example, using a conventional ( digital) processor. In act 102, a graph representation of a query image ("query graph") is estab­lished. In act 103, the query graph is compared to the database graphs and, for each comparison, a corresponding association graph is generated [claimed corresponding conflict graph]; Determining matches in labels using the Maximum Independent Set (MIS) and Maximum Clique (MC) association graphs [claimed maximum independent set problem], in 0058: In act 104, the characteristic or characteristics of the association graphs that may be determined by a quantum processor may depend on the type of images being examined or on the nature of recognition algorithm. Two appropriate characteristics include the Maximum Independent Set ("MIS")  and the Maximum Clique ("MC") of the association graphs… A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image...)
providing the generated at least one unconstrained binary optimization problem to a binary optimizer in an analog computer, wherein the binary optimizer is configured to implement or simulate an annealing process; (Rose teaches solving the binary optimization problem to generate binary solution associated with 0 and 1 using the quantum processor and the quantum adiabatic algorithm, that is considered the binary optimizer, in 0056: ... In order to make an image matching problem ame­nable to a solution with a quantum algorithm, the image matching problem may be mapped to a quadratic uncon­strained binary optimization ("QUBO") problem of the form [claimed generated one unconstrained binary optimization problem]:   
    PNG
    media_image1.png
    87
    595
    media_image1.png
    Greyscale
  The binary optimization variables x,, x1 determine how fea­tures in one image map to features in another image. The coefficients QiJ are chosen so that minimization of the result­ant objective function maximizes both feature similarity and geometric consistency. Equation (1) may be solved using a quantum computing algorithm, such as a quantum adiabatic algorithm.)
the digital computer obtaining, from the binary optimizer, binary solutions generated by solving the at least one binary optimization problem using the binary optimizer; (Rose teaches digital computer receiving solutions transmitting results the query including the binary solutions from the quantum processor to the classical digital processor, in [0067]: Throughout this specification and the appended claims, reference is made to communication between a clas­sical processor and a quantum processor. For instance, asso­ciation graphs may be generated using a classical processor as in act 103 of method 100, and a quantum processor may then be used to analyze the association graphs as in act 104 of method 100...)
and the digital computer providing an indication of a maximum common subgraph in the more than one labelled input graph using the generated binary solutions, and  (Rose teaches the using the relational database as part of the digital computer system for providing information based on the business, government, or individual data processing problem context, as the indicated information of the generated graphical solutions of the quantum processors of a maximum clique of the association graph associated with the input query and database graphs as the two or more input labelled graphs in [0032]-[0033]: …In this technique, the entries in the database are used to generate database graphs, and each data­base graph is combined with the query graph to produce a set of association graphs. An association graph can then be used to evaluate the relation between the query graph and the corresponding database graph…. Elastic Bunch Graph Matching (EBGM) is a system for recognizing a single human face in a database of many unique facial images. Specifically, EBGM is a process by which an image of a human face is analyzed and a labeled graph representation is generated. The labeled graph repre­sentation is comprised of nodes and edges and is called an image graph…, such as for identifying objects in an image recognition problem, in [0040]-[0041]: At least one embodiment may be summarized as a computer-implemented method of comparing two objects, including comparing a graph representation of at least a por­tion of a first object to a graph representation of at least a portion of a second object, wherein the comparison includes generating an association graph;… The method may further include the first object and the second object both being images. Determining at least one characteristic of the association graph may include determin­ing a maximum independent set of the association graph [claimed provided indication of a maximum common subgraph in two or more input image graphs]... and in 0058: … The MIS of a graph is the largest subset of nodes that are all connected by edges. A larger MIS in an association graph indicates a better match between the query graph and the corresponding database graph. Thus, the association graph that is determined to have the largest MIS is expected to correspond to the most likely match between the query image and a database image…)
wherein the at least one unconstrained binary optimization problem has a degree equal to a characteristic degree of the binary optimizer. (Rose teaches that use of quantum adiabatic algorithms, that is part of the quantum processor binary optimizer used to represent claimed information, in 0023-0024: The evolution process in adiabatic quantum com­puting may sometimes be referred to as annealing. The rate that s changes, sometimes referred to as an evolution or annealing schedule, is normally constant and slow enough that the system is always in the instantaneous ground state of the evolution… Thus, those of skill in the art will appreciate that quantum annealing meth­ods may generally be implemented on an adiabatic quantum computer, and vice versa. Throughout this specification, the term "adiabatic quantum computer" is used to describe a computing system that is designed to perform adiabatic quan­tum computations and/or quantum annealing; and in 0054: The present systems, methods, and apparatus describe techniques for implementing a quantum processor to perform automatic image recognition in a database of images. In order to do this, an image matching problem is mapped to a form that may be processed by a quantum processor. .. Also for example, the image may take the form of a math­ematical representation, for example one or more polynomial expressions (e.g., B-Spline polynomials)…; where the binary optimizer is used in implementing optimization algorithm to solving the optimization problem, in 0067-0069: … In act 253, the quantum processor is used to satisfy the query. Satisfying a query may include a variety of processes, including but not limited to determining at least one feature (such as an MIS or MC) of an association graph. The quantum processor man­ages the query until the query is satisfied. In act 254, the result of satisfying the query is returned to the classical processor. This may include transmitting a result to the query from the quantum processor to a classical processor. In accordance with the present systems, methods and apparatus, algorithms of adiabatic quantum computation and/or quantum annealing may be implemented in a heuristic fashion, wherein the requirement for global optimality in the solution is dropped...)
While Rose teaches the graph problem is solved as a binary optimization problem as solved as a maximum independent set (MIS) process for determining the matching conditions for identifying matches as associations in the graph attributes but these not expressly disclose that the method is used to identify and apply conflict conditions among a set of associated graphs (e.g. matched graphs). 

…at least one condition of conflict for identifying conflicts between the matches… and the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective … input graphs;
… a maximum independent set problem relaxation;
However, Al does teach claim limitation 1:
…at least one condition of conflict for identifying conflicts between the matches… and the conflict graph being generated by applying the at least one condition of conflict and the at least one condition of similarity between the respective … input graphs; (finding conflicts is a set of matches that can not co-exist, in pgs. 2-3 Sec. 2: the c4s contain at least one pair of S edges which cannot coexist in a matching of S. For a given ≺G1, G2, S> instance, we construct a conﬂict graph, C, as follows [claimed at least one condition of conflict for identifying conflicts between the matches of S]: For each c4 create a vertex in C and for each pair of conﬂicting c4s create an edge between their respective vertices in C [claimed corresponding conflict graphs]. Let CU denote the graph underlying the conﬂict graph, that is the union of G1, G2, and S, excluding all the vertices and edges that are not part of any c4s in the conﬂict graph…With this construction of the conﬂict graph, the constrained alignment prob-lem obviously reduces to the maximum independent set problem [claimed applied conditions including the conflict and similarity between input graphs]. Let M be and independent set of the conﬂict graph C. The set of S edges included in the c4s corresponding to the vertices in M constitute an optimum solution of the con-strained alignment instance ≺G1, G2, S>, that is a legal alignment with the max-imum number of conserved edges, if and only if M is a maximum independent set of C...)
… a maximum independent set problem relaxation; (Al teaches the use of the structural relaxation model of cliques by relaxing the structural constraints, in Abstract: Relaxing the constraint on m1, with further structural properties we provide several additional approximation algorithms for the problem…  that is the relaxation parameter for a maximum independent set problem for finding cliques, in pg. 9: 1st ¶: we present our results regarding the existence of cliques as subgraphs of conflict graphs for any m1…and in pg. 9: last ¶ -pg. 10: 1st partial ¶: Note that Km21 is possible in a conflict graph C for any positive integer m1 and Case-1 of the above proof actually provides a construction method; see Figure 3. One of the classical approximation results for the maximum independent set problem based on Ramsey theory is due by Boppana … shown that for a given undirected graph with n vertices and m edges, an independent set I and a clique C can be found in time O(n+m),…)
Additionally, Al teaches solving  maximum independent sets of a conflict graph based maximum independent set problem constructed using constraints alignment for constructing conflict graphs, in pg. 2- 11: Sec. 2. 
The Rose and Al references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using graph models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for apply conflict conditions in matching sets and using relaxation models by relaxing structural constraints in clique a maximum independent set problem as a disclosed by Al with the method of solving optimizations problems using quantum processor as disclosed by Rose.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to enable maximum independent set problem that are polynomial-time solvable for graph 

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable Rose (US Pat. Pub. No. 2008/0260257) in view of Alkan et al. (NPL: “Constrained Alignments of a Pair of Graphs”, hereinafter ‘Al’), and in further view of  Rose et al. (US Pat. Pub. No. 2016/0321559, hereinafter ‘Rose2’).

Regarding claim 4, the rejection of claim 2 is incorporated and Rose does not expressly teach claim 4 limitation.  Pan teaches claim 4 limitation:
…classification score…(Al teaches scores associated with the graph-based mappings, as the classification score, in pg. Sec. 1st ¶: …The informal goal is to a one-to-one mapping between V1; V2 that maximizes the "similarity" of the mapped proteins; usually scored with respect to the aminoacid sequence similarity of the mapped proteins and the conservation of interactions between the pairs of mappings…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rose and Al for the same reasons disclosed above.
Rose and Al do not expressly teach claim 4 limitation:
wherein the indication of the maximum classification score is to a user provided by the digital computer to at least one of a user, a memory of said digital computer, and another computer operatively connected to the digital computer.  
Rose2 does teach claim 4 limitation:
wherein the indication of the maximum classification score is to a user provided by the digital computer to at least one of a user, a memory of said digital computer, and another computer operatively connected to the digital (Rose2 teaches that the user is provided the indication of the maximum classification score the user can evaluate the performance of the information processing algorithm, in [0245]-[0249]: This test suite was used to compare a variety of different approaches for building multiclass classifiers. The MNIST test suite provides "out of the box" functionality to run a large number of experiments that allow the performance of different strategies, including the use of quantum computers, to be empirically tested…The user can then evaluate the performance of the methods tried on the test set, and receive a set of perfor­mance figures including precision, recall, Fl score, and classifier sparsity. ; Rose2 teaches using quantum processor operatively connected to the digital computer as depicted in Fig. 4 and Fig. 6.)
The Rose, Al, and Rose2 references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using graph models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for analyzing data using a quantum processor as disclosed by Rose2 with the method of solving optimizations problems using graph models as collectively disclosed by Rose and Al.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to enable searching and detecting of maximally repeated patterns across one or more data sets using a quantum processor (Rose2, Abstract). Doing so will help produce optimized the detection of repeated patterns across multiple data sets (Rose2, Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below:
Pan et al. (Non-Patent Literature: “Graph Classification with Imbalanced Class Distributions and Noise”) teaches computing a score for the subgraph when solving the optimization problem using an iterative algorithm, in pg. 1590: Algorithm that is considered the classification score for the subgraph; where the score is used to classify the patterns and provide an optimal solution to the graph optimization problem, in 1589: 1st Col. 2nd full para. -4th full para.
Dashshan (NPL: “Maximum Independent Set Approximation Based on Bellman-Ford Algorithm) teaches the maximum independent set (MIS) problem, also known as the stable set problem, is a fundamental discrete optimization problem. Given an undirected graph G = (V, E), where V is a set of vertices and E is a set of edges, an independent set IG ⊆ V is a set of vertices that are not adjacent, i.e., ∀u, v ∈ IG, (u, v) /∈ E. The MIS problem is to find such a set IG with maximum α(G). This problem is known to be NP-hard [1] and is also hard to approximate [2]. When using graphs to model real-life situations where a vertex represents an object and an edge represents a conflict between two objects, MIS can be used to find the largest set of objects with no conflicts. As such, the MIS problem has many applications in various areas. And A recent survey study [9] shows that the best known exact solution for the worst-case complexity MIS has a running time in O(2n/4), where n is the number of vertices. Some research works on exact solutions focus on graphs with bounded degree. For example, an exact algorithm is presented in [10] with O∗ (1.0977n) running time for graphs with a maximum degree of 3. Another exact algorithm is presented in [11] with O∗(1.1737n) ∈V 1/dG(v)+1 , where dG(v) is the degree of vertex v [12].
Jain et a. (US Pub. No. 2005/0075104) teaches Thus, finding the optimal capacity of the wireless network is equivalent to finding the cardinality of the maximum independent set of graph G, which is known to those of ordinary skill in the art to be a hard problem. Since it is NP-hard to approximate the optimal throughput, heuristics for obtaining lower and upper bounds on the throughput should be considered. An independent set of a graph H can be characterized using an independence vector, which is a vector of size IV HI. This vector is denoted by x1, where I is an independent set. The r element of this vector is set to 1 if and only if the vertex vi is a member of the independent set I, otherwise it is zero. x1 can be thought of as a point in an IVHl-dimensional space. The polytope defined by convex combination of independence vectors is called the independent set polytope (also known as the stable set polytope ).
Butenko et al. (NPL: Clique-detection Models in Computational Biochemistry and Genomics): teaches Clique detection models include prescribing (a) a maximal clique, (b) a maximum clique, (c) a maximum weighted clique, or (d) all maximal cliques in a graph. The particular types of biochemistry and genomics problems that can be represented by a clique detection model include integration of genome mapping data, nonoverlap-ping local alignments, matching and comparing molecular structures, and protein docking…. We will use the following definitions and notation. Denote by G = (V, E) a simple undirected graph with the set of n vertices V and the set of edges E ⊆ V × V . For a vertex u ∈ V , let N(u) = {v : (u, v) ∈ E} denote the set of its neighbors. Given a subset S µ  induced by S. A subset C µ V is a clique if G(C) is a complete graph; i.e., it has
Takenaka et al. (US Patent Application Publication No. 2014/0334719) : teaches classification score is a maximum score for one of the part models, [0127].
McGeoch et al (NPL: “Experimental Evaluation of an Adiabatic Quantum System for Combinatorial Optimization”): teaches quantum annealing as a type of adiabatic quantum computation, to solve optimization problems. all possible edges. The maximum clique problem (MCP) is to find the largest clique in a graph. The cardinality of a maximum clique in G is called the clique number of G and is denoted by ω(G). The maximum clique problem is closely related to another discrete optimization problem, the maximum independent set problem (MISP), which is defined as follows. An independent set (stable set, vertex packing) is a subset of V whose elements are pairwise nonadjacent. The maximum independent set (MIS) problem is to prescribe an independent set of maximum cardinality. The size of a maximum independent set is the stability number of G (denoted by α(G)). Let us denote by G¯ = (V, E¯) the complement of graph G, where E¯ = {(i, j) ∈ V 2 : (i, j) ∈/ E}. Then it is easy to see that a set S ⊆ V is a clique in G if and only if S is an independent set in G¯. Therefore, the maximum clique problem is equivalent to the maximum independent set problem in the complement graph. The maximum clique problem is NP-hard (Garey and Johnson (1979)), so it is unlikely that a polynomial-time algorithm for computing the maximum clique of an arbitrary graph can be devised… A clique C in G is called maximal if there is no larger clique U such that C ⊂ U. We will refer to the problem of finding all maximal cliques as the all maximal cliques detection problem (AMCDP). AMCDP is obviously no easier than 
Macready (US Patent Publication No. 7,877,333): teaches the optimization problem that involves a graph similarity of subset of a plurality of graphs by defining the problem as a plurality of graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116